26 F.3d 139
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Wilfred I. BIVENS, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 93-3131.
United States Court of Appeals, Federal Circuit.
April 18, 1994.

Before NEWMAN, MICHEL, and RADER, Circuit Judge.
PAULINE NEWMAN, Circuit Judge.


1
In view of the belated payment by the Department of the Navy of the additional sum of $1800 to meet the lodestar amount awarded, and considering the inconsistencies and lack of clarity in the records provided, we conclude that Petitioner has not met the burden of establishing entitlement to additional recovery for legal services in proceedings before the Board.  The decision of the Board is affirmed.